Johnson, J,
The object of this bill seems to have been to settle long standing and apparently complicated accounts,- between the in-testates of the respective parties. The accounts have been twice before the commissioner for adjustment; and we have two reports from him in relation to them, in the last of which he strikes .a balance of $108,10, in favor of .the complainant. Both of these reports, it appears, were excepted to, and the cause came up before the Circuit Court upon these exceptions. But we look in vain through the reports for one single fact on which the conclusion is founded; and out of the very many items, on both sides, which have been allowed or rejected, there is not one in relation to which there is any tittle of evidence before us, or' to which the exceptions to the commissioner’s reports have any relation. The decree of the Chancellor is professedly founded on statements made by the counsel on the argument of the exceptions; and even these are not preserved. The decree itself complains of the want of the necessary information, and of the inapplicability of the exceptions; and the Chancellor is only deterred from sending the case back to the commissioner by the delay which it would occasion. It now becomes a question how this Court ought to dispose of it.
I Was very much inclined to let the decree stand, on the presumption that justice had been done, as the contrary is not shewn. But it is the right of the party thinking himself aggrieved by the judgment of the Circuit Court to have it reversed here. This has become impossible in the present state of the case, in consequence of the delinquency of the commissioner, whose duty it was to have taken and preserved the evidence, and reported it to the Court: and the question is, whether the negligence of a public officer shall deprive the party complaining, of a legal, nay, a constitutional right. I think not. That officer is under the control of the Chancellor; and with great deference and respect to the venerable Chancellor who decided this cause, I think it would have been an incalculable public benefit, if he had punished the commissioner severely, and ordered the case .back for a report of the facts : for even after the delay incident to an appeal to this Court, the only alternative is to send it back for a report and for trial in the Circuit Court.
*98It is therefore ordered that the accounts between these parties be referred back to the commissioner, and that he report thereon to the Circuit Court, and that the cause be tried there de novo.
Colcock, .7. and Evans, J. concurred.

Cause remanded.